Citation Nr: 1436292	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disorder of the larynx, to include as secondary to carcinoma of the left tonsil with metastasis to the left side of the neck.

3.  Entitlement to service connection for carcinoma of the left tonsil with metastasis to the left side of the neck.

4.  Entitlement to service connection for a disorder of the larynx, to include as secondary to carcinoma of the left tonsil with metastasis to the left side of the neck.





REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2011, the Veteran testified during a Board hearing at the RO.  

Although the RO limited the issue regarding the larynx to only cancer, as the Veteran has not been diagnosed with cancer of the larynx, the Board has broadened the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In March 2014, given the complex nature of the issues in this case, the Board requested a medical opinion from the Veterans Health Administration (VHA).  The Board received the VHA opinion in June 2014.  A copy of the VHA opinion was sent to the Veteran in July 2014.  At that time, the Board advised him that he had 60 days to submit additional evidence in connection with his case.  In correspondence received later that month, he indicated he had no further argument or evidence to submit.


FINDINGS OF FACT

1.  An April 2008 rating decision determined that new and material evidence had not been received to reopen the previously denied claims for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal. 

2.  The evidence received since the April 2008 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx, and raises a reasonable possibility of substantiating the claims.  

3.  As the Veteran served in the Republic of Vietnam during the Vietnam era, exposure to herbicides is presumed.  

4.  Carcinoma of the left tonsil with metastasis to the left side of the neck did not have its onset during active service or for many years thereafter, and it is not related to such service, to include presumed exposure to Agent Orange.

5.  A disorder of the larynx did not have its onset during active service or for many years thereafter, and it is not related to such service, to include presumed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision, which determined that new and material evidence had not been received to reopen the previously denied claims for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the April 2008 rating decision to reopen the claims for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for a disorder of the larynx, to include as secondary to carcinoma of the left tonsil with metastasis to the left side of the neck, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final decision issued by the RO may not be reopened, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the newly presented evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck was originally denied in an October 2002 rating decision.  The claim was denied because the carcinoma did not have its onset during active service or for many years thereafter.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The claim for service connection for a disorder of the larynx, claimed as cancer of the larynx, was originally denied in a July 2006 rating decision.  The claim was denied because there was no evidence of cancer of the larynx.  The Veteran was notified of the decision and of his appellate rights but did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following the decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b) (2013).  Thus, the decision became final.  

The Veteran attempted to reopen the claim for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck on two prior occasions and was most recently denied in an April 2008 rating decision, which found that new and material evidence had not been received to reopen the previously denied claim.  That rating decision also denied the Veteran's attempt to reopen the claim for service connection for a disorder of the larynx, finding that new and material evidence had not been received to reopen that claim.  The Veteran was notified of that decision and of his appellate rights but did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following the decision that would have been pertinent to the issue.  38 C.F.R. § 3.156(b) (2013).  Thus, that decision became final.  

The Veteran claims he developed carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx due to exposure to Agent Orange during service.  Specific to the disorder of the larynx, he claims in the alternative that it was caused by the carcinoma of the left tonsil or treatment therefor.  In an April 2009 examination report, a VA examiner noted that the Veteran's history of being a long-time cigarette smoker and heavy alcohol drinker increases the risk for the development of head and neck cancers, but that there is documentation showing that exposure to Agent Orange can cause some laryngeal cancers.  The examiner then concluded that it is as likely as not that the Veteran's carcinoma of the left tonsil was caused by service.  

Presuming the credibility of the new evidence, the record now indicates that the Veteran's carcinoma of the left tonsil and any resultant disorder of the larynx may be due to his exposure to Agent Orange during service.  The evidence is new, not cumulative, and relates directly to an unestablished fact necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2013).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran claims he developed a carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx due to exposure to Agent Orange during service.  He also claims in the alternative that a disorder of the larynx was caused by the carcinoma of the left tonsil or treatment therefor.  During the hearing, he clarified that the disorder of the larynx was hoarseness which started in 2003.  Lastly, he claims he developed cancer of the larynx.

The Veteran's service records show that he served in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  However, carcinoma of the tonsil is not recognized by VA as being associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2013).  Therefore, service connection for carcinoma of the left tonsil with metastasis to the left side of the neck is not warranted on a presumptive basis.  In that regard, the Board observes that the National Academy of Sciences has found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and tonsil cancer, as shown in the National Academy of Sciences, Veterans and Agent Orange: Update 2012.  77 Fed. Reg. 47,927 (2012).  While cancer of the larynx is recognized by VA as being associated with exposure to herbicide agents, the record fails to show that he has been diagnosed with such.

Notwithstanding the presumptive provisions, service connection may be established by showing that a disorder resulting in disability is, in fact, causally linked to exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's service treatment records do not show any complaints, findings, or diagnoses of any respiratory problems.  The Veteran was diagnosed with carcinoma of the left tonsil with metastasis to the left side of the neck in October 2000, more than 20 years after discharge from service.  He was treated with radiation.  He subsequently developed hoarseness.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In an April 2009 examination report, a VA examiner noted the Veteran's history of exposure to Agent Orange during service, long history of cigarette smoking ending just one month prior to the examination, and history of alcoholism ending in 1984 followed by social drinking.  The examiner observed that the Veteran's history of being a long-time cigarette smoker and heavy alcohol drinker increases the risk for the development of head and neck cancers.  The examiner also observed that there is documentation showing that exposure to Agent Orange can cause some laryngeal cancers.  The examiner then concluded that it is as likely as not that the Veteran's carcinoma of the left tonsil was caused by service.  

In a June 2009 opinion, another VA examiner reviewed the above report and stated that tonsillar cancer is not related to Agent Orange and there is no evidence on examination of laryngeal cancer.  The Board observes that the examiner did not provide any rationale for his statements.

In support of his case, the Veteran submitted an excerpt from a report entitled Veterans and Agent Orange: Update 2008, which states that work needs to be undertaken promptly, particularly to address questions regarding several health outcomes, most urgently tonsil cancer.  The report concluded there was inadequate or insufficient evidence to determine an association between Agent Orange and cancers of the pharynx, including the tonsils.  That conclusion was reiterated in 2010 and 2012 updates of the report.  The Board also observes that neither of the above examiners addressed the conclusions of these reports.  As such, the opinions are of reduced probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

The Veteran also submitted a Board decision involving another veteran citing a VHA opinion in which an oncologist concluded that that veteran's carcinoma of the left tonsil was at least as likely as not associated with his exposure to Agent Orange.  However, the Board observes that prior Board decisions are not precedential.  The Board also observes that the veteran in that case had no history of smoking, unlike the Veteran in this case, and that fact was a basis of the favorable VHA opinion.

Given the complex nature of the issues in this case, the Board requested a VHA opinion, which was obtained in June 2014.  The physician noted the Veteran's service in the Republic of Vietnam, the Veteran's long history of smoking, and the conclusion of the most recent Institute of Medicine report that there was insufficient evidence to determine whether there is an association between exposure to Agent Orange and pharyngeal cancers.  The physician stated that, although there is a possibility that the Veteran's oropharyngeal cancer is related to Agent Orange, given the Institute of Medicine's conclusion that there is insufficient evidence to determine an association between Agent Orange and oropharyngeal cancer, and given that the Veteran has the strong risk factor of smoking in his history, it is not possible to say that there is at least a 50 percent probability that the Veteran's tonsillar cancer is related to Agent Orange.

Thus, the VHA opinion concluded that the Veteran's carcinoma of the left tonsil is not related to his presumed exposure to Agent Orange.  As the opinion was based on a review of the Veteran's entire claims file, including the prior VA examiner's opinions, as well a review of the medical literature, the Board finds the opinion to be of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  As such, service connection for carcinoma of the left tonsil with metastasis to the left side of the neck is not warranted.  As the record indicates that any resultant disorder of the larynx is secondary to the carcinoma of the left tonsil, service connection for a disorder of the larynx on a secondary basis is also not warranted.  There is also no competent evidence of a link between either the carcinoma of the left tonsil or any disorder of the larynx and any other incident of service.

In conclusion, the Board finds that the Veteran's carcinoma of the left tonsil with metastasis to the left side of the neck did not have its onset during active service or for many years thereafter, and it is not related to such service.  The evidence shows that the carcinoma is more likely than not related to a history of smoking.  Service connection cannot be granted for a disability that is the result of the use of tobacco products.  38 U.S.C.A. § 1103 (West 2002).  The Board also finds that a disorder of the larynx did not have its onset during active service or for many years thereafter, and it is not related to such service.  The evidence shows that any laryngeal disorder is related to the carcinoma of the left tonsil or treatment therefor.

The Board notes that a lay person is competent to give evidence about observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).   The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the Veteran has dated the onset of his carcinoma of the left tonsil with metastasis and disorder of the larynx to over 20 years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, he is not competent to address etiology as an opinion regarding etiology would require medical training and expertise, which he is not shown to possess.  

Accordingly, the Board finds that service connection for carcinoma of the left tonsil with metastasis to the left side of the neck and a disorder of the larynx is not warranted.  As the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen, VA must notify a claimant of the information and evidence necessary to reopen the claim and establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy that requirement, VA is required to look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what information and evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Given the favorable decisions on the applications to reopen the previously denied claims, no further discussion of the duties to notify and assist is needed.  

With respect to the claims for service connection, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  January and February 2009 letters notified the Veteran of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letters also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in June 2009.  

While the Veteran was not specifically informed of the criteria for establishing service connection on a secondary basis, as the decision herein denies service connection for carcinoma of the left tonsil, the underlying disorder which is the basis of the secondary claim, the Board finds that the Veteran is not prejudiced by such omission.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in April 2009 to determine the nature and etiology of his carcinoma of the left tonsil and any associated residuals.  As the examiner's opinion was based on the erroneous assumption that the Veteran had cancer of the larynx, another opinion was obtained in June 2009 but that examiner did not provide any rationale.  Thus, especially in light of the complex nature of the issues in the case, the Board requested a VHA opinion, which was obtained in June 2014.  The Board finds the VHA opinion to be thorough and adequate upon which to base a decision on the claims.  The physician reviewed the entire claims file and provided the information needed to decide the claims.  A brief but relevant opinion was provided.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file as well as the Veteran's own statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Lastly, while the RO initially found that new and material evidence had not been received to reopen the previously denied claims for service connection for the disabilities on appeal, in the January 2010 statement of the case, the RO essentially denied the claims for service connection on the merits.  Thus, the Veteran is not prejudiced by the Board's adjudication of the claims on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence having been received, the claim for service connection for carcinoma of the left tonsil with metastasis to the left side of the neck is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a disorder of the larynx, to include as secondary to carcinoma of the left tonsil with metastasis to the left side of the neck, is reopened.  To that extent only, the appeal is granted.

Service connection for carcinoma of the left tonsil with metastasis to the left side of the neck is denied.

Service connection for a disorder of the larynx, to include as secondary to carcinoma of the left tonsil with metastasis to the left side of the neck, is denied.



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


